DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 01/12/2021. Claims 1-10 have been examined and are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
As indicated in the table below, claims 1-10 of the instant application are anticipated by claims 1-3 and 6 of US Patent 10,901,653.
Status
Instant Application
US Patent 10,901,653
Anticipation
1. An electronic device comprising:
 
a storage medium including a plurality of super blocks; and 

a controller configured to, when logical address ranges which are respectively mapped to special super blocks do not include any one among target logical addresses of target data, select an empty super block which is not mapped to any logical address range as a new special super block, map the new special super block to a new logical address range which is configured by successive logical addresses starting from a start target logical address of the target logical addresses, and write the target data in the new special super block.
1. An electronic device comprising: 

a controller; and a non-transitory computer-readable storage medium configured to store operation codes for causing the controller to execute processes, wherein the non-transitory computer-readable storage medium includes a plurality of memory blocks, wherein the processes comprise: 

grouping the plurality of memory blocks into a plurality of super blocks; 

receiving a write request for data corresponding to one or more write-target logical addresses; 

selecting a first super block which is empty and not mapped to any logical address range among the plurality of super blocks when any one among one or more logical address ranges which are respectively mapped to one or more second super blocks does not include the one or more write-target logical addresses, and 

initially writing the data in the first super block; and 

mapping the first super block to a first logical address range in response to selection of the first super block, and wherein the first logical address range is configured by successive addresses starting from a start logical address of the one or more write-target logical addresses, and wherein the first logical address range corresponds to a super block size.
Anticipation
2. The electronic device according to claim 1, wherein, when a first logical address range of the logical address ranges includes a first target logical address of the target logical addresses, the controller writes target data of the first target logical address in a special super block mapped to the first logical address range.
3. The electronic device according to claim 1, wherein the processes further comprise writing, when a second logical address range among the logical address ranges includes the one or more write-target logical addresses, the data in a second super block which is mapped to the second logical address range, among the second super blocks.
Anticipation
3. The electronic device according to claim 1, wherein, when the logical address ranges do not include any one among the target logical addresses and a number of the special super blocks is less than a reference number, the controller writes the target data in the new special super block.
2. The electronic device according to claim 1, wherein the selecting of the first super block and the writing of the data comprises writing the data in the first super block by determining whether a number of the second super blocks is less than a reference number when any one among the logical address ranges does not include the one or more write-target logical addresses.
Anticipation
4. The electronic device according to claim 1, wherein, when the logical address ranges do not include any one among the target logical addresses and a number of the special super blocks is equal to a reference number, the controller does not select the new special super block and writes the target data in a normal super block, and

wherein the normal super block is a super block designated for writing data which cannot be written in the special super blocks or the new special super block.
Claim 1.
Anticipation
5. An electronic device comprising:
a storage medium including a plurality of super blocks; and
a controller configured to manage a special super block list including information on special super blocks which are respectively mapped to different logical address ranges, wherein when the logical address ranges do not include any one among target logical addresses of target data and a number of the special super blocks is less than a reference number, the controller selects an empty super block as a new special super block, maps the new special super block to a new logical address range which is configured by successive logical addresses starting from a start target logical address of the target logical addresses, and adds the new special super block in the special super block list.
6. An electronic device comprising: a controller; and a non-transitory computer-readable storage medium configured to store operation codes for causing the controller to execute processes, wherein the non-transitory computer-readable storage medium includes a plurality of memory blocks, and wherein the processes comprise: grouping the plurality of memory blocks into a plurality of super blocks; writing first write-requested data in one or more first super blocks which are empty and not mapped to any logical address range in response to one or more write requests; mapping the first super blocks to one or more logical address ranges in response to the one or more write requests, respectively; and writing second write-requested data in at least one super block among the first super blocks in response to a second write request when a logical address range mapped to the at least one super block includes one or more write-target logical addresses corresponding to the second write-requested data, wherein each of the logical address ranges starts from a start logical address of first write-requested data initially written in a super block mapped to each of the logical address ranges.
Anticipation
6. The electronic device according to claim 5, wherein the controller writes the target data in the new special super block.
Claim 6. 
Anticipation
7. The electronic device according to claim 5, wherein, when a first logical address range of the logical address ranges includes a first target logical address of the target logical addresses, the controller writes target data of the first target logical address in a special super block mapped to the first logical address range.
Claim 6.

Anticipation
8. The electronic device according to claim 5, wherein when the logical address ranges do not include any one among the target logical addresses of target data and the number of the special super blocks is equal to the reference number, the controller does not select the new special super block and writes the target data in a normal super block, and wherein the normal super block is a super block designated for writing data which cannot be written in the special super blocks or the new special super block.
Claim 6.
Anticipation
9. An electronic device comprising:
a storage medium including a plurality of super blocks; and
a controller configured to, when one or more among target logical addresses are out of logical address ranges respectively mapped to currently opened special super blocks, open a new special super block from the super blocks, map a new logical address range to the new special super block, and write data into the new special super block, wherein the new logical address range is a group of consecutive logical addresses starting from a start target logical address of the target logical addresses.
Claim 6.
Anticipation
10. The electronic device according to claim 9, wherein the controller writes data into one or more among the currently opened super blocks according to the target logical addresses falling within the logical address ranges.
Claim 6.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asnaashari et al. US 2010/0228928 (“Asnaashari”).
As per independent claim 1, Asnaashari teaches An electronic device (FIG. 3 is a functional block diagram of a memory system 300, para 0037 and FIG. 3) comprising:
a storage medium including a plurality of super blocks (The memory unit 325 illustrated in FIG. 3 can be organized into a number of super blocks, para 0040 and FIG. 3);
a controller (As illustrated in FIG. 3, the memory unit 325 can be coupled to a controller 320 via an array interface 326, para 0041 and FIG. 3) configured to, when logical address ranges which are respectively mapped to special super blocks do not include any one among target logical addresses of target data (The controller 320 can receive logical block addresses (LBAs) 331 from a host device. The received LBAs 331 are not pre-assigned (unassigned LBAs) to a particular super block, e.g., super blocks 245-0 to 245-N shown in FIG. 2, para 0043), select an empty super block which is not mapped to any logical address range as a new special super block (Control circuitry, e.g., control circuitry 322, is configured to receive a first unassigned LBA associated with a first write operation and determine a particular free super block within a selected one of the multiple groups to receive data associated with first write operation, para 0044. The super blocks that are free are erased super blocks (and hence empty) and are currently available to receive write data, para 0066), map the new special super block to a new logical address range which is configured by successive logical addresses starting from a start target logical address of the target logical addresses (The control circuitry 322 is configured to assign a range of LBAs that includes the first unassigned LBA to the particular free super block, para 0045), and write the target data in the new special super block (Control circuitry, e.g., control circuitry 322, is configured to receive a first unassigned LBA associated with a first write operation and determine a particular free super block within a selected one of the multiple groups to receive data associated with first write operation, para 0044).
As per dependent claim 2, Asnaashari discloses the device of claim 1. Asnaashari teaches wherein, when a first logical address range of the logical address ranges includes a first target logical address of the target logical addresses, the controller writes target data of the first target logical address in a special super block mapped to the first logical address range (The control circuitry 322 can be configured to receive a second LBA in association with a second write operation and write data corresponding of the second write operation to the same selected super Block when the second LBA is within the range of LBAs assigned to the selected super Block, para 0045).
As per dependent claim 3, Asnaashari discloses the device of claim 1. Asnaashari teaches wherein, when the logical address ranges do not include any one among the target logical addresses and a number of the special super blocks is less than a reference number, the controller writes the target data in the new special super block (The control circuitry 322 is configured to track, for each of the multiple Groups, a number of free Super Blocks available in each Group. The control circuitry 322 can be configured to select the one of the multiple Groups to receive data associated with the first write operation based, at least partially, on the number of free Super Blocks available in each of the multiple Groups. In one or more embodiments, the control circuitry is configured to select the one of the multiple Groups to receive data associated with the first write operation based, at least partially, on a ratio of free Super Blocks to used Super Blocks for each of the multiple Groups, para 0047).
As per dependent claim 4, Asnaashari discloses the device of claim 1. Asnaashari teaches wherein, when the logical address ranges do not include any one among the target logical addresses and a number of the special super blocks is equal to a reference number, the controller does not select the new special super block and writes the target data in a normal super block, and wherein the normal super block is a super block designated for writing data which cannot be written in the special super blocks or the new special super block (A new super block can be selected, in association with a write operation, in various manners. Examples of selecting the new super block includes based on count of free super blocks determined for each of the groups, based on a ratio of free super blocks to used super blocks associated with each group, and in a round-robin basis among the groups. The data corresponding to the write operation is written to a super block (e.g., used super block) within the group having the highest number of free super blocks, para 0052).
As per independent claim 5, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1 and dependent claim 3.
As per other claim limitations, Asnaashari teaches manage a special super block list including information on special super blocks which are respectively mapped to different logical address ranges (A list, e.g., a look-up table (LUT), can be maintained, which indicates the number of free super blocks available for each group, para 0057).
As per dependent claim 6, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
As per dependent claim 7, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
As per dependent claim 8, this claim is rejected based on arguments provided above for similar rejected dependent claim 4.
As per independent claim 9, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
As per dependent claim 10, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132